Order of disposition, Family Court, Bronx County (Alma Cordova, J.), entered on or about August 18, 2006, which, after a violation of probation hearing, revoked appellant’s probation and placed him in the custody of the Office of Children and Family Services for a period of up to 12 months, unanimously affirmed, without costs.
The court properly determined that the least restrictive alternative for appellant was placement (see Matter of Yohannes A., 243 AD2d 316 [1997]). This was appellant’s second violation of probation, and in each instance he had violated substantially all of the conditions of his probation, including his obligations to refrain from using drugs, to attend substance abuse counseling, and to perform community service. Appellant also had serious truancy problems. Concur—Andrias, J.E, Marlow, Sullivan, Gonzalez and Kavanagh, JJ.